Title: From George Washington to Owen Biddle, 2 April 1777
From: Washington, George
To: Biddle, Owen



Sir,
Head quarters. Morris Town. 2d April 1777.

Capt. Proctor did me the honour to deliver your favour of the 31st Ulto. I have to lament that the Expressions intended to thank the late Council of Safety for easing me of a part of the heavy load I bear in forming our new Army, could be so misunderstood by your Board. I rejoiced at hearing that they had not only appointed their Officers in the first instance; but had arranged them likewise; and observed that in future I should fill up the Vacancies as they happen, intending thereby to save you the trouble, & prevent delays.
Immediately on being apprized of the Plot you speak of, I ordered Collins into the Provost, and shall immediately send him to Philadelphia, that he may be ready for Trial when called for. Inclosed is his Examination taken by one of my Aids de Camp—I have established a Relay of Riders between this place & Philadelphia; and have ordered Colo. Biddle to acquaint you with the Rider’s name, & where he may be found, in Philada. Intelligence will be more secure and expeditious.

I have received certain and authentic Intelligence, That all the Top sail Vessels have left Amboy, and are riding off the watering place—Report says that they are taking in fourteen days Wood & Water.
I should be happy to be informed of their Appearance (if in your Capes) as soon as possible, that I may regulate myself accordingly. I have the honour to be Sir, Your most Obedient Servt

Go: Washington

